Citation Nr: 9930717	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-08 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from March 1944 to April 1946. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for hypertension and heart disease.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
hypertension was present in service or is otherwise related 
to military service.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
heart disease was present in service or is otherwise related 
to military service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for heart disease.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that at the time of the 
veteran's April 1946 physical examination at separation from 
service the heart and cardiovascular system were normal.  The 
condition of arteries and veins was described as good.  The 
veteran's blood pressure was recorded as 148/88.  

Received in January 1978 was the veteran's VA Form 21-526, 
Veteran's Application for Compensation or Pension, on which 
he identified the disease or injury for which his claim was 
made as "heart trouble/bad nerves, September 1977."

Of record is a March 1978 statement of attending physician 
signed by Dr. Samuel Lizerbram, which reflects findings and 
symptomatology of chest pain, shortness of breath with 
activity, relieved at rest.  The diagnosis was angina 
pectoris.  

On VA examination conducted in May 1978 it was recorded that 
the veteran had a history of hypertension since 1945 and a 
one year history of heart disease.  Blood pressure readings 
were recorded as 185/110, 180/100, and 170/100.  Additional 
notations in the report indicate that heart sounds were 
decreased in intensity over the entire pericardium and there 
was slight cardiac enlargement to the left by percussion (?) 
no thrust, tambour A2.  An Electrocardiogram (EKG) report 
bears the notations "(arteriosclerotic heart disease) 
(hypertension) horizontal position of heart, slight non-
specific ST seg. Changes in some leads.  Skeletal muscle 
tremor."  The diagnoses included hypertension and 
arteriosclerotic heart disease.  A non service-connected 
pension was granted in July 1978, based in part on evidence 
of heart disease with hypertension evaluated as 60 percent 
disabling.
 
Records received from the Social Security Administration 
(SSA) include a report of contact dated in January 1978 which 
reflects Dr. Lizerbram's statements that the veteran was 
first seen by him in September 1977 with complaints of chest 
pain on activity and he was considered to have clinical 
angina.  Hypertension was controlled with medication.  An 
additional report of contact with SSA dated in January 1983 
reflects Dr. Lizerbram's diagnoses of arteriosclerotic heart 
disease, hypertension, coronary artery disease, and angina 
pectoris.

Also of record are private medical records provided by 
Dr. Lizerbram dated in October 1977 to August 1993,which 
reflect treatment and evaluation of the veteran by 
Dr. Lizerbram and other physicians for chest pain and angina 
beginning in October 1977.  Hypertensive vascular disease 
noted in November 1977 and coronary artery disease was 
identified in December 1978.  Treatment and monitoring for 
hypertensive vascular disease and coronary artery disease is 
reflected from December 1978 to August 1993.  

Also of record is a September 1994 statement signed by 
Dr. Lizerbram which reflects the doctor's opinion that the 
veteran's hypertensive vascular disease was the cause of 
coronary artery disease.  

Legal Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1999).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  However, a lay person is not 
generally competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include hypertension and 
arteriosclerosis became manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
the chronic disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§  3.307, 3.309.

The threshold question to be answered is whether the veteran 
has met his burden of submitting a well grounded claim.  In 
order for him to meet this burden, the claimant must submit 
evidence sufficient to justify a belief that his claim is 
plausible. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The Secretary has the duty to assist a 
claimant in developing facts pertinent to a well grounded 
claim.  38 U.S.C.A. § 5107(a).  If the appellant has not 
presented a well grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim as any such additional development would be futile.  
Murphy v.  Derwinski, 1 Vet.App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet.App. 19 
(1993).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 
78, 81 (1990).  

In determining whether a claim is well grounded the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet.App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in service injury or 
disease and the current disability (medical evidence.) The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown,  
7 Vet.App. 498 (1995).  

The record in this case reflects current medical diagnoses of 
hypertension, arteriosclerotic heart disease, and coronary 
artery disease; thus, the first element of plausible claims 
is satisfied.  However, service medical records are devoid of 
evidence of treatment or diagnosis of hypertension, or heart 
disease, and there is no evidence that hypertension or 
arteriosclerosis was present during the presumptive period of 
one year following service.  None of the currently diagnosed 
disabilities is shown to have been present for many years 
after separation, and the veteran has not presented any 
medical evidence or opinion to demonstrate a nexus between 
either hypertension or heart disease and active service.  

Although the May 1978 VA examiner noted a history of 
hypertension since 1945, such a reiteration of history as 
provided by the veteran, unenhanced by any additional medical 
comment by the examiner, does not constitute competent 
medical evidence. or enjoy the presumption of truthfulness. 
cf. LeShore v. Brown, 8 Vet.App. 406, 409 (1995).

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where an evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion. King v. Brown, 5 Vet. 
App. 19 (1993).  In this case the veteran, as a layperson, is 
not competent to provide medical evidence that hypertension 
or heart disease had onset during active service or to 
establish a nexus between his current disorders and any 
clinical findings during active service. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  In the absence of 
the requisite support from competent (medical) evidence, the 
veteran's claims for service connection for hypertension and 
heart disease are not plausible.


ORDER

The claims for service connection for hypertension and heart 
disease are denied as not well-grounded.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

